7 So. 3d 574 (2009)
Christopher THOMAS, Appellant,
v.
BANK OF NEW YORK as Trustee for the Certificate Holders Cwabs, Inc., Appellee.
No. 1D07-1812.
District Court of Appeal of Florida, First District.
March 4, 2009.
Appellant Christopher Thomas, pro se.
Cindy Runyan of Florida Default Law Group, PL, Tampa, for Appellee.
PER CURIAM.
Appellant Christopher Thomas seeks review of a final summary judgment of mortgage foreclosure, arguing that he was denied sufficient service of process in the proceeding below. Because appellant filed a responsive pleading without challenging the sufficiency of service or the court's exercise of personal jurisdiction over him at the "first opportunity," he waived any defense regarding a defect in service. Re-Employment Servs., Ltd. v. Nat'l Loan Acquisitions Co., 969 So. 2d 467, 470 (Fla. 5th DCA 2007); De Ardila v. Chase Manhattan Mortg. Corp., 826 So. 2d 419, 420 n. 2 (Fla. 3d DCA 2002) (mortgagor waived argument alleging insufficiency of service of process of foreclosure action by filing pleadings without challenging service); accord Fla. R. Civ. P. 1.140(b), (h).
The summary judgment for appellee is AFFIRMED.
HAWKES, C.J., WOLF and KAHN, JJ, concur.